
	

115 S2628 IS: Mashpee Wampanoag Tribe Reservation Reaffirmation Act
U.S. Senate
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2628
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2018
			Mr. Markey (for himself and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Indian Affairs
		
		A BILL
		To reaffirm the Mashpee Wampanoag Tribe reservation, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Mashpee Wampanoag Tribe Reservation Reaffirmation Act.
		2.Reaffirmation of Indian trust land
 (a)In generalThe taking of land into trust by the United States for the benefit of the Mashpee Wampanoag Tribe of Massachusetts as described in the final Notice of Reservation Proclamation published at 81 Federal Register 948 (January 8, 2016) is reaffirmed as trust land, and the actions of the Secretary of the Interior in taking that land into trust are ratified and confirmed.
 (b)ApplicationNotwithstanding any other provision of law, an action (including an action pending in a Federal court as of the date of enactment of this Act) relating to the land described in subsection (a) shall not be filed or maintained in a Federal court and shall be promptly dismissed.
 (c)Applicability of lawsAll laws (including regulations) of the United States of general applicability to Indians or nations, Indian tribes, or bands of Indians (including the Act of June 18, 1934 (25 U.S.C. 5101 et seq.)), shall be applicable to the Mashpee Wampanoag Tribe of Massachusetts and tribal members.
			
